CORRECTED EXAMINER'S AMENDMENT
A corrected examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this corrected examiner’s amendment was given in an interview with Philip D Nigon on February 25, 2022. 
The application has been amended as follows: 
1. (Currently Amended) A system comprising: 
a substrate; 
a plurality of nozzles each having an outlet disposed over the substrate, each of the plurality of nozzles in fluid communication with a source of non-reactive carrier gas adapted to carry organic semiconductor material through the nozzle to the substrate; 
the plurality of nozzles comprising a first nozzle in fluid communication with a first organic semiconductor material to be deposited on the substrate and a second nozzle in fluid communication with a second organic semiconductor material, to be deposited on the substrate; and 
an exhaust having an inlet disposed directly adjacent to the first nozzle and the second nozzle; 

wherein the inlet of the exhaust is separated from the substrate by a first distance that is greater than a second distance between the first and second nozzle outlets and the substrate, and wherein the nozzles  have an external surface with a first cross-sectional area at the first distance from the substrate, and a second, smaller cross-sectional area at the outlet of the nozzles; 
wherein the system is configured to deposit the first organic semiconductor material from the first nozzle and the second organic semiconductor material from the second nozzle; 
wherein the exhaust is configured to create an adjustable, localized vacuum in the volume formed between the external surfaces of the first nozzle and the second nozzle[[;]].

23. (Currently Amended) An organic vapor jet deposition system comprising: 
a first source of a first organic semiconductor material and a second source of a second organic semiconductor material; 
a source of non-reactive carrier gas adapted to carry the first and second organic semiconductor material; 

an exhaust having an inlet, disposed in the nozzle block, directly adjacent to a first nozzle of the plurality of nozzles and to a second nozzle of the plurality of nozzles; 
wherein the exhaust is configured to create an adjustable, localized vacuum in a volume formed between external surfaces of the first nozzle and the second nozzle 

wherein the system is configured to carry the first organic semiconductor material through the first nozzle via the carrier gas and the second organic semiconductor material through the second nozzle via the carrier gas to a substrate; 

wherein the inlet of the exhaust is separated from the substrate by a first distance that is greater than a second distance between the first and second nozzle outlets and the substrate, and wherein the  external surfaces of the nozzles  each have a first cross-sectional area at the first distance from the substrate, and a second, smaller cross-sectional area at the outlets of the nozzles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716